Citation Nr: 0216220	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(The claim of entitlement to service connection for a 
bilateral knee disorder, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
August 1995, and unverified periods of service in the U.S. 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision in which 
the RO denied service connection for hearing loss.  The 
veteran filed a notice of disagreement in August 2000 and a 
statement of the case (SOC) was issued in December 2001.  The 
veteran submitted a substantive appeal in January 2002, with 
no hearing requested.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a bilateral knee 
disorder.  38 C.F.R. § 19.9(a)(2)) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving notice and reviewing any response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

There is no evidence that the veteran currently suffers 
hearing loss demonstrating an auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC test of less than 94 percent.  


CONCLUSION OF LAW

The veteran does not have a hearing loss disability which was 
not incurred in or aggravated by service, nor was 
sensorineural hearing loss initially manifested to a 
compensable degree within one year post-service.  38 U.S.C.A. 
§§ 1110, 1112, 5100, 5101(a), 5102, 5103, 5103A, 5107, 
5110(a) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1999, the veteran filed a claim for hearing loss, 
among other disorders.  In August 1999, the RO requested 
recent medical reports showing findings, diagnosis, or 
treatment for hearing loss.  In October 1999, the veteran 
submitted copies of service medical records dated in April 
and July 1995.  The veteran's hearing was screened in April 
1995, on separation examination.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
20
10
10
LEFT
40
35
20
30
5

The April 1995 report indicated a diagnosis of bilateral 
hearing loss, and referral to audiology for additional 
testing.  No speech discrimination testing was reported.  The 
veteran denied hearing loss on his report of medical history.  

In July 1995, another audiological evaluation was provided, 
with puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
-5
0
LEFT
30
20
15
0
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
audiologist diagnosed mild sensorineural hearing loss, 
bilaterally, with excellent word identification.

The RO obtained a report of periodic examination from the 
veteran's U.S. Army Reserve Command.  The veteran noted 
hearing loss on his report of medical history.  On the 
audiological evaluation in June 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
10
5
LEFT
30
20
25
10
15

A VA audiological examination was provided in December 1999.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
15
10
LEFT
20
20
20
20
10

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The VA examiner reported hearing thresholds within normal 
limits and excellent word discrimination, bilaterally.  The 
evaluation report indicated that the Maryland CNC controlled 
speech discrimination recording was used for testing.

In an April 2001 letter, the RO notified the veteran of the 
elements necessary to substantiate a service connection 
claim.  The RO described the information the veteran was 
expected to identify or submit.  Furthermore, the RO informed 
the veteran of the types of evidence it would attempt to 
retrieve on his behalf.  In a subsequent statement in May 
2001, the veteran stated that he had "hearing loss."  No 
relevant evidence was identified or submitted.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946, and an 
organic disease of the nervous system (such as sensorineural 
hearing loss) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309(a).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309.  

There are also alternative ways of establishing service 
connection.  For example, service connection may be granted 
for any disease diagnosed after discharge, when medical 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

For VA purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  Where there is a claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a VA examination 
will be authorized.  38 C.F.R. § 3.326.  This applies to 
original and reopened claims as well as claims for increase 
submitted by a veteran.  Id.  VA regulations also provide 
standards for examination of hearing impairment.  38 C.F.R. 
§ 4.85.  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Id.

Following a complete review of the evidence of record, the 
Board finds that service connection is not warranted for 
bilateral hearing loss.  The Board relies on the June 1999 
reserve service examination and December 1999 VA examination 
reports as the most current evidence of any hearing loss.  
According to both audiometric examinations, the veteran does 
not currently experience hearing loss meeting the 
requirements of 38 C.F.R. § 3.385.  The VA examiner asserted 
that the veteran had hearing thresholds within normal limits.  
In addition, the results of the December 199 VA examination 
show that the veteran's speech discrimination test results do 
not meet the requirements of 38 C.F.R. § 3.385. 

The Board acknowledges that the service medical evidence, 
i.e., the April 1995 and July 1995 audiological evaluation 
reports, indicated evidence of hearing loss.  However, in the 
absence of current bilateral hearing loss meeting the 
regulatory requirements of 38 C.F.R. § 3.385, a preponderance 
of evidence is against the veteran's claim.  While the 
veteran has maintained that he currently suffers hearing loss 
warranting service connection, the weight of the medical 
evidence does not support this assertion.  As a lay person, 
the veteran is generally not competent to give a medical 
opinion concerning a current medical diagnosis of disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The veteran's 
claim of entitlement to service connection for hearing loss 
is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.385.

As a final matter, during the pendency of this appeal, 
section 5103, chapter 38 of the United States Code, was 
revised to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
veteran of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  As part of 
that notice, VA must indicate which portion of information 
and evidence, if any, is to be provided by the veteran and 
which portion, if any, VA will attempt to obtain on the 
veteran's behalf.  Id.; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a), 38 C.F.R. § 3.159).  The new law instructs 
that VA shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim, and 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (a)(1), (d); 38 C.F.R. §§ 3.102, 3.159, 3.326.  In a 
claim for disability compensation, VA will make efforts to 
obtain the veteran's service medical records, if relevant to 
the claim.  38 C.F.R. § 3.159(c)(3).  However, VA is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d)(2).

The Board finds that the RO substantially fulfilled the 
duties to notify and assist.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b)(1), (c)(3).  By RO letter of August 
2001, the veteran was specifically notified of the evidence 
necessary to substantiate the claim.  Furthermore, the August 
2001 RO letter notified the veteran of the portion of 
information and evidence that was to be provided by him and 
that portion the RO would attempt to obtain on his behalf.  
The veteran did not respond, thereby failing to submit or 
identify any relevant evidence that would allow further 
development of the claim.  Importantly, the veteran failed to 
submit or identify evidence of current diagnosis, a necessary 
element to demonstrate service connection.  The Board 
acknowledges that the veteran identified his service medical 
records as relevant evidence, and that the service medical 
records obtained are incomplete.  However, as discussed 
above, the case turns on the absence of substantiating 
evidence concerning current hearing loss meeting VA 
regulatory requirements.  Furthermore, it is conceded that 
the veteran was diagnosed with hearing loss in service.  Any 
further development of service medical evidence would not 
reasonably result in new evidence supporting the veteran's 
claim, and a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant).  Finally, a VA audiological examination was 
provided in December 1999.  Accordingly, VA has completed the 
duties to notify and assist.  See generally, 38 U.S.C.A. 
§§ 5103(a), 5103A.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

